PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/912,116
Filing Date: 5 Mar 2018
Appellant(s): Norwood, Steven, A.



__________________
Douglas Link
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/25/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/24/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.


Claim Rejections - 35 USC § 102
2. The following is a quotation of the appropriate paragraphs of pre-AlA 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless —
() the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

3. Claim(s) 1-5, 7-9 are is/are rejected under pre-AlA 35 U.S.C. 102b as being anticipated by Rosende et al (2010/0251643).
Rosende et al (figures 5-7) shows a pre-fabricated flashing product for an opening having a top, bottom, and two sides in an exterior surface of a structure, the flashing product comprising: a generally planar flange (14) having top, bottom, and side 
the return, the end dams, and the return stop configured to provide continuous flashing about opening, and being non-perforated waterproof material, the entire pre-fabricated flashing product is configured to be unexposed to ambient environment when installed adjacent a fenestration product at the structure (able to be configured to function as claimed), the flange, the return, the end dams, and the return stop being non-metal (par. 24), the top, bottom, and side flange portions, the top, bottom, and side return members, the end dams, and the return stop being non-overlapping with each other, the flashing product configured to receive a typical window or door fenestration product (able to function as claimed), each of the end dam extending from an opposite side and opposite end of the return other than the flange thereby blocking moisture from passing past the end dam, the return stop extending from an opposite side and opposite end of the return other than the flange thereby blocking moisture from passing past the end dam, the flange and the return located about a reinforcing member (66), the reinforcing 
Claim Rejections - 35 USC § 103
4. The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

5. Claims 6, 10-13 is/are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Rosende et al (2010/0251643) in view of Wark (6385925).
Rosende et al shows all the claimed limitations except for the bottom return member being sloped from a distal edge of the return towards the flange, the bottom return member being sloped at .25 inch per foot, the bottom return including ribs extending therefrom and forming a flat surface configured for a fenestration product to rest upon, the bottom return including ribs extending therefrom and configured to rest against a fenestration product.
Wark figures 1-2 shows a bottom return being sloped from a distal edge of the return towards the flange, the bottom return including ribs extending therefrom and forming a flat surface configured for a fenestration product to rest upon, the bottom 
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Rosende et al’s structure to show a bottom return being sloped from a distal edge of the return towards the flange, the bottom return including ribs extending therefrom and forming a flat surface configured for a fenestration product to rest upon, the bottom return including ribs extending therefrom and configured to rest against a fenestration product as taught by Wark in order to reinforce the bottom return and provides and sloping draining surface for the flashing; and one having ordinary skill in the art would have found it obvious to modify Rosende et al’s structure to show the slope being .25 inch per foot since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Further, it has been held that by discovering an optimum value of a result, the effective variable involves only
routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Refer to MPEP § 2144.05.

Per claim 6, Rosende et al’s structure shows all the claimed limitations except for the reinforcing member comprising metal or fiberglass.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Rosende et al’s structure to show the reinforcing member comprising metal or fiberglass since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended 

Response to Arguments
Applicant's arguments filed 10/25/2021 have been fully considered but they are not persuasive.
With respect to applicant’s statement that Rosende does not show a prefabricated flashing, the examiner respectfully states that the reference shows the flashing as claimed with its claimed structural limitations shown as set forth above. A flashing is a structure that prevents the passage of water into a structure. Rosende et al certainly functions to prevent water passage into a structure due to its own shape. It thus satisfies the 102 requirement and the 102 rejection is thus proper and maintained because all the structural features of the claim are taught and shown by Rosende et al.
With respect to “entire pre-fabricated flashing product is configured to be unexposed to ambient environment... at the structure”, the examiner respectfully states the following. First of all, the reference shows the “flashing product” as claimed and it functions as claimed because it prevents water from entering the opening. Further, the claims are to the flashing product only.  The claims are not drawn to the flashing product in combination with the building in an installed position.  Again, only the sub-combination of the flashing is claimed along with the intended use. The 102 rejection is thus proper because all the features of the flashing product are taught by Rosande et al.  
.  
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/PHI D A/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        
Conferees:
/BRIAN E GLESSNER/Supervisory Patent Examiner, Art Unit 3633                                                                                                                                                                                                        
/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.